DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph 0068, line 6, “holds” should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US 2003/0116947 A1). Yokoyama discloses an airbag 1 comprising: an airbag main body section (the portion of the airbag not including the gas introduction section, wherein the gas inlet (39 or 28) corresponds to the claimed gas introduction section) formed in a bag shape; and a gas introduction section (39 or 28) that communicates with the airbag main body section, 5and to  by folding at least a portion on a base end side in the unfolding direction from the first roll fold section, and having a roll center at a position different from a roll center of the first roll fold section (i.e., the roll center of the first roll fold section is at or near a longitudinal axis of said one of the saber main bodies 162, and the roll center of the second roll fold section is at the longitudinal axis of the saber 161 (i.e., between the saber main bodies 162) – see Figs. 29, 52 and 53).
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2021/0261087 A1). Wang discloses an airbag (10, 20, 30, 40, 50) comprising: an airbag main body section (the rectangular portion of the airbag shown in Fig. 6A) formed in a bag shape; and a gas introduction section (on top of the main body section, as shown in Fig. 6A) that communicates with the airbag main body section, 5and to which gas is supplied, wherein the gas is supplied to the airbag main body section via the gas introduction section so that the airbag main body section in a folded state is laterally unfolded inside a vehicle compartment, and the airbag main body section in the folded state has a first roll fold section (10A, 20A, 30A, 40A, 50A) formed 10by folding a tip side (at 112) in an unfolding direction, and a second roll fold section (10B, 20B, 30B, 40B, 50B) formed by folding at least a portion on a base end (at 111) .
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KEITH J FRISBY/Primary Examiner, Art Unit 3614